Citation Nr: 0212592	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  98-18 496	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death as secondary to nicotine dependence and in-
service tobacco use.  

2.  Eligibility for Chapter 35 benefits based on a grant of 
service connection for the cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Stephen J. Mascherino, 
Attorney


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1943 to July 
1945.  He died on January [redacted], 1986.  The appellant is the 
veteran's surviving spouse.  

Service connection for the cause of the veteran's death was 
previously denied by a March 1986 rating decision to which a 
timely appeal to the Board of Veterans' Appeals (Board) was 
not perfected.  The appellant did not at that time, as she 
does now, contend that service connection is warranted for 
the cause of the veteran's death because the disability which 
caused his death was the result of an addiction to cigarette 
smoking that began in service.  The RO has construed this new 
theory advanced by the appellant as representing a new claim 
for service connection for the cause of the veteran's death, 
and adjudicated the claim de novo.  The Board also 
adjudicated the claim based on a de novo review of the 
evidence of record in the December 1999 decision which 
determined that entitlement to service connection for the 
cause of the veteran's death due to nicotine dependence and 
in-service tobacco use was not warranted.  At that time, the 
Board determined that the appellant had only perfected an 
appeal with respect to the issue of service connection for 
the cause of the veteran's death due to nicotine dependence, 
and that the claim for dependency and indemnity (DIC) 
compensation under the provisions of 38 U.S.C.A. § 1318 and 
eligibility for Chapter 35 benefits issues addressed in the 
November 1998 statement of the case were not properly before 
the Board.  

Thereafter, the appellant appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) (the 
Veterans Claims Court).  By Order dated July 6, 2001, the 
Veterans Claims Court vacated the Board's December 1999 
decision, and remanded all claims to the Board, including the 
claims for entitlement DIC compensation and Chapter 35 
benefits, for adjudication on the merits.  

It is noted that thereafter, the Board undertook development 
of the appellant's claim.  She was contacted for information 
concerning any medical treatment records that might be 
available.  She provided names and facilities wherein the 
veteran had received treatment.  Records from those 
facilities were on file, and thus the Board may proceed.  All 
pertinent development has been accomplished.

Regarding the issue of entitlement to DIC under 38 U.S.C.A. 
§ 1318 (b), the Board notes the veteran was not rated totally 
disabled at any time during the statutory period.  The Board 
has imposed a temporary stay on the adjudication of these 
claims in accordance with the directions of the United States 
Court of Appeals for the Federal Circuit in its decision in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 
2001).  In that decision, the Federal Circuit directed the 
Department to conduct expedited rulemaking which will either 
explain why certain regulations-38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106 are inconsistent on the "hypothetical 
entitlement" issue or revise the regulations so that they 
are consistent.  The temporary stay on adjudication of 
certain 38 U.S.C.A. § 1318 claims, including the claim in 
this case, will remain in effect pending the completion of 
the directed rulemaking.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The appellant's claim for service connection for the 
cause of the veteran's death, as secondary to nicotine 
dependence or in-service tobacco use was not received by the 
RO prior to June 9, 1998.  


CONCLUSION OF LAW

1.  The claim of service connection for the cause of the 
veteran's death based upon the in-service use of tobacco 
products, received after June 9, 1998, lacks legal merit and 
entitlement under the law.  38 U.S.C.A. § 1103 (West Supp. 
2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

2.  The criteria for an award for Chapter 35 benefits based 
on a grant of service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. § 3501 (West 
1991 & Supp. 2002); 66 Fed. Reg. 45,620-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326); 38 C.F.R. § 21.3021(a)(2) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, became effective during the pendency of this appeal.  
Codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2002).  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  The Board has therefore reviewed this 
case with the provisions of those laws in mind, and finds 
that VA's duty to assist the appellant in developing the 
evidence pertinent to the claims has been met.  In this 
regard, the Board notes that pertinent medical treatment 
records have been requested.  The appellant has been informed 
of the information and evidence necessary to substantiate her 
claims, and was specifically advised of the notice and duty 
to assist provisions of the VCAA in correspondence dated in 
June 2002.  She has not identified any additional, relevant 
evidence that has not been requested or obtained.  As it 
appears that all pertinent evidence has been obtained, even 
without specific notice as to which party will get which 
evidence, the Board finds that the claims are ready to be 
reviewed on the merits.  See 38 U.S.C.A. § 5100 et. seq. 
(West Supp 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Furthermore these provisions do not apply to the 
cause of death issue as it is denied as a matter of law.

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death as secondary to nicotine 
dependence and tobacco use in service, and in effect argues 
that any post-service smoking and diseases resulting 
therefrom are thus also related to service.  The veteran died 
in January 1986.  The principal causes of death were listed 
as congestive heart failure and ischemic cardiomyopathy and 
chronic obstructive pulmonary disease (COPD) as a 
contributing cause of death.  

At the time of the veteran's death, service connection was in 
effect for bilateral hearing loss (40 percent); tinnitus (10 
percent); residuals of a gunshot wound (GSW) to the left hand 
(10 percent) and for residuals of a GSW of the left thigh (10 
percent).  His combined disability evaluation at the time of 
his death was 60 percent.  As noted above, the March 1986 
final rating decision has already determined that a service-
connected disability did not contribute materially or 
substantially to the veteran's death.  Thus, as previously 
discussed, this decision will be limited to a discussion on 
the new theory of entitlement to service connection for the 
cause of the veteran's death due to nicotine dependence as 
well as eligibility for Chapter 35 benefits based upon an 
award of service connection for the cause of the veteran's 
death.  

The Board notes in this regard that the United States 
Congress has passed legislation directly addressing veterans' 
claims seeking benefits for disability related to the use of 
tobacco.  First, the "Transportation Equity Act for the 21st 
Century" (TEA 21), enacted as Subtitle B of Public Law No. 
105-178, § 8202, 112 Stat. 492, amended 38 U.S.C.A. §§ 1110 
and 1131, inserting language to prohibit the payment of VA 
compensation for disabilities attributable to a veteran's use 
of tobacco products in service.  That legislation was 
approved on June 9, 1998, and was made effective for all 
claims filed thereafter.  Then on July 22, 1998, the 
President signed the "Internal Revenue Service Restructuring 
and Reform Act of 1998" (IRS Reform Act), Public Law No. 
105-206, § 9014, 112 Stat. 865, which struck the provisions 
of the amendments made by section 8202 of the previous 
statute, and created a new 38 U.S.C.A. § 1103, which 
provides, in pertinent part:  

(a) Notwithstanding any other provision 
of law, a veteran's disability or death 
shall not be considered to have resulted 
from personal injury suffered or disease 
contracted in the line of duty in the 
active military, naval, or air service 
for purposes of this title on the basis 
that it resulted from injury or disease 
attributable to the use of tobacco 
products by the veteran during the 
veteran's service.  

Thus, new section 1103(a) bars an award of service connection 
for a disability arising after service (as in the present 
case) based upon a finding that such disability was caused by 
tobacco use during service.  It does not, however, preclude 
the establishment of service connection based upon a finding 
that a disease or injury (even if tobacco-related) became 
manifest or was aggravated during active service or became 
manifest to the requisite degree of disability during any 
applicable presumptive period specified in 38 U.S.C.A. 
§§ 1112, 1116.  See 38 U.S.C.A. § 1103(b).  By its terms, new 
section 1103 applies only to claims filed after June 9, 1998, 
and does not affect veterans and survivors currently 
receiving benefits and veterans and survivors who filed 
claims on or before June 9, 1998.  

The Board notes that the appellant filed a claim for 
compensation for the cause of the veteran's death on June 23, 
1998 and the date stamp on the claim so indicates. The claim 
itself was signed and dated on June 17, 1998.  In a statement 
from the appellant dated on September 17, 1998, it was noted 
that she was claiming entitlement to service connection for 
the cause of the veteran's death under the theory of nicotine 
dependence or in-service tobacco use.  The record confirms 
that the appellant's claim for service connection as due to 
nicotine dependence or in-service tobacco use was received by 
the RO after June 9, 1998.  A review of the record doe s not 
reveal any other document received prior to June 9, 1998, 
which can be construed as a claim for service-connection for 
the cause of the veteran's death due to nicotine dependence.  
Consequently, the bar to benefits for claims filed after June 
9, 1998, pursuant to 38 U.S.C.A. § 1103(a), is applicable in 
this case.  

The Board is sympathetic to the appellant's assertions, but 
when the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  Under the circumstances of this case, the law is 
dispositive and the Board has no alternative but to deny the 
appellant's claim for lack of entitlement under the law, 
given that it has been indisputably established that the 
claim was as received after June 9, 1998.  38 U.S.C.A. § 1103 
(West Supp. 2002).  

Additionally, in order for the appellant to be entitled to 
educational assistance under Chapter 35, Title 38, United 
States Code based on a grant of service connection for the 
cause of the veteran's death, the veteran must have died from 
a service connected disability.  See 38 U.S.C.A. 
§ 3501(a)(1)(B)(D) (West 1991); 38 C.F.R. § 21.3021(a)(2) 
(2001).  Since the veteran is not shown to have died of a 
service connected disability, it is apparent that the 
appellant does not satisfy the threshold requirements for 
educational assistance under Chapter 35, Title 38, United 
States Code.  Accordingly, the appeal for this benefit on the 
basis of a grant of service connection for the cause of the 
veteran's death, must be denied.  

Finally, as to contentions advanced that 38 U.S.C.A. § 1103 
is unconstitutional, the Board has no authority to review the 
matter.  The Board is bound by the U.S. Statutes, VA 
regulations and precedential opinions of the VA General 
Counsel.  38 U.S.C.A. § 7104.  The Board has no authority to 
review the Constitutionality of an U.S. Statute.


ORDER

The claim for entitlement to service connection for the cause 
of the veteran's death as secondary to nicotine dependence 
and in-service tobacco use and for eligibility for Chapter 35 
benefits based on a grant of service connection for the cause 
of the veteran's death is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

